DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are moot in view of the new grounds of rejection in view of Ziraknejad and Klein for claims 1-4, 5, 7, 9, 11-14, 15, 17 and 19; and Ziraknejad, Klein and Hu for claims 6, 8, 10, 16, 18 and 20.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5, 7, 9, 11-14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziraknejad et al. (US Patent 10248771; hereinafter “Ziraknejad”) in view of Klein (US PG Pub 20150254057).

	As per claims 1 and 11, Ziraknejad discloses:
	A display apparatus and method of controlling a display apparatus (Ziraknejad; Col. 28, lines 28-34 - To provide for interaction with a user, the features can be implemented on a computer having a display device such as a CRT (cathode ray tube) or LCD (liquid crystal display) monitor for displaying information to the user and a touchscreen and/or a keyboard and a pointing device such as a mouse or a trackball by which the user can provide input to the computer);	a voice input receiver (Ziraknejad; Col. 4, lines 32-35 & Col. 5, lines 8-14 – using a microphone for voice and environmental noise input);	a communication interface (Ziraknejad; Fig. 10, item 1020; Col. 13, lines 51-56 – a credential management server 1030 communicates via a network 1020 with client device 1002 operated by user 1006, and client devices 1004, 1005 operated by user 1008);	a memory storing at least one instruction (Ziraknejad; Col. 27, lines 58-64 - The described features can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device); and 	a processor which when executing the at least one instruction is configured to control (Ziraknejad; Col. 27, lines 58-64 - The described features can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device) to: 	perform a function corresponding to an authentication of an account of a user (Ziraknejad; Col. 4, lines 41-49 - a user may be required a pre-verify process to unlock the credential management application by means of one or more biometric methods of identification before being permitted to sign into a credential management account. For example, in some implementations client device 101 may be capable of receiving a fingerprint 108 of the user. A user's fingerprint 108 may then be used to unlock credential management application and sign the user into their account); 	based on a user input for user voice registration of the user being received, obtain at least one of information on a surrounding environment of the display apparatus and information on the user (Ziraknejad; Fig. 4; Col. 6, lines 5-52 – analyzing environmental conditions in a user voice authentication procedure; also see Fig. 5 & Col. 7, lines 2-5 - the client device 101 may measure background noise, which could affect voice enrollment information, via a microphone on the client device 101);  	obtain an utterance sentence for guiding to receive a user voice input corresponding to the voice registration of the user, based on the at least one of the information on the surrounding environment of the display apparatus and the information on the user (Ziraknejad; Fig. 6; Col. 7, lines 17-40 – the user interface 600 includes a message 604 instructing the user “To enroll your voice identification speak the following digits.” The client device 101 provides a list of digits 606 “1, 2, 3, 4, 5” that the user may utter into a microphone of the client device 101. The digits may represent a user's PIN or may be a randomly generated list of digits. Alternatively or additionally, the client device 101 may provide a phrase for the user to utter into a microphone. The client device 101 may obtain the phrase, for example, by generating the phrase or receiving the phrase from the server (e.g., a phrase such as “purple money cows hungry applesauce jump clouds forever desk hurt happy cowboy”));	control the display to display the utterance sentence (Ziraknejad; Fig. 6; Col. 7, lines 17-40); 	based on an utterance voice of a user corresponding to the utterance sentence being received through the voice input receiver, obtain voice information of the user based on the utterance voice of the user (Ziraknejad; Col. 8, lines 42-46 - The image and voice recording may be converted to an appropriate format to be compared against the user's enrollment biometric data (906a and 906b) to generate the identity verification data (902a and 902b) by, for instance, applying a biometric feature extraction method); and 	store, by matching the voice information to the authenticated user account of the user, the voice information in the memory (Ziraknejad; Col. 8, lines 55-57 – The enrollment data (906a and 906b) may be stored on the user's client device or at a server, and represents an authentic sample of the user's identity).	Ziraknejad, however, fails to disclose wherein the processor is further configured to execute the at least one instruction to: obtain information sensed by an external apparatus as the information on the surrounding environment of the display apparatus from the external apparatus through the communication interface, and control the display to display the utterance sentence for controlling the external apparatus based on the information sensed by the external apparatus.	Klein does teach wherein the processor is further configured to execute the at least one instruction to: obtain information sensed by an external apparatus as the information on the surrounding environment of the display apparatus from the external apparatus through the communication interface (Klein; p. 0027 - The entertainment environment 100 further includes a capture device 108 that audibly and/or visually tracks objects within an observed scene. Capture device 108 may be operatively connected to the computing system 102 via one or more wired or wireless interfaces (external apparatus). In one non-limiting example, capture device 108 may include an infrared light source to project infrared light onto the physical space and a depth camera configured to receive infrared light. The capture device also may comprise other sensors, including but not limited to two-dimensional image sensor(s) (e.g., a visible light camera such as an RGB image sensor and/or a grayscale sensor) and one or more microphones (e.g., a directional microphone array)), and control the display to display the utterance sentence for controlling the external apparatus based on the information sensed by the external apparatus (Klein; p. 0036 - In another example, the broadcast device may include a local-area network broadcast device configured to broadcast wired or wireless signals to audio/video devices on a local-area network of the entertainment environment. For example, the computing system 102, the display device 104, and the content source device 106 may be connected to a local-area network, and the broadcast device may send signals via the local-area network to control such devices based on voice input from a user).	Therefore, it would have been obvious to one of ordinary skill in the art to modify to apparatus and method of Ziraknejad to include wherein the processor is further configured to execute the at least one instruction to: obtain information sensed by an external apparatus as the information on the surrounding environment of the display apparatus from the external apparatus through the communication interface, and control the display to display the utterance sentence for controlling the external apparatus based on the information sensed by the external apparatus, as taught by Klein, in order to provide voice-command suggestions because computing systems that support voice input often contain many different voice commands that a user may need to learn and remember. Multi-turn conversations between a user and a computing system may further increase voice input complexity, since the user needs to learn appropriate voice command responses for each turn of the conversation. Traditional help and tutorial systems lack suitable learning support, either providing superficial information or overwhelming the user with too much information all at once (Klein; p. 0002-0003).
	As per claims 2 and 12, Ziraknejad in view of Klein discloses:
	The display apparatus and method of claims 1 and 11, further comprising: a sensor configured to sense the information on the surrounding environment of the display apparatus (Ziraknejad; Col. 4, lines 32-35 & Col. 5, lines 8-14 – using a microphone for voice and environmental noise input), wherein the processor is further configured to execute the at least one instruction to obtain an instruction for controlling the display apparatus based on the information on the surrounding environment of the display apparatus sensed by the sensor as the utterance sentence (Ziraknejad; Fig. 4; Col. 6, lines 5-52 – analyzing environmental conditions in a user voice authentication procedure; also see Fig. 5 & Col. 7, lines 2-5 - the client device 101 may measure background noise, which could affect voice enrollment information, via a microphone on the client device 101).

	As per claims 3 and 13, Ziraknejad in view of Klein discloses:	The display apparatus and method of claims 1 and 11, upon which claims 3 and 13 depend.
	And further, Klein does teach wherein the processor is further configured to execute the at least one instruction to: obtain an instruction for controlling the external apparatus based on the information on the external apparatus as the utterance sentence (Klein; p. 0027 - The entertainment environment 100 further includes a capture device 108 that audibly and/or visually tracks objects within an observed scene. Capture device 108 may be operatively connected to the computing system 102 via one or more wired or wireless interfaces (external apparatus). In one non-limiting example, capture device 108 may include an infrared light source to project infrared light onto the physical space and a depth camera configured to receive infrared light. The capture device also may comprise other sensors, including but not limited to two-dimensional image sensor(s) (e.g., a visible light camera such as an RGB image sensor and/or a grayscale sensor) and one or more microphones (e.g., a directional microphone array)) and control the display to display the obtained instruction for controlling the external apparatus as the utterance sentence (Klein; p. 0036 - In another example, the broadcast device may include a local-area network broadcast device configured to broadcast wired or wireless signals to audio/video devices on a local-area network of the entertainment environment. For example, the computing system 102, the display device 104, and the content source device 106 may be connected to a local-area network, and the broadcast device may send signals via the local-area network to control such devices based on voice input from a user).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify to apparatus and method of Ziraknejad to include wherein the processor is further configured to execute the at least one instruction to: obtain an instruction for controlling the external apparatus based on the information on the external apparatus as the utterance sentence and control the display to display the obtained instruction for controlling the external apparatus as the utterance sentence, as taught by Klein, in order to provide voice-command suggestions because computing systems that support voice input often contain many different voice commands that a user may need to learn and remember. Multi-turn conversations between a user and a computing system may further increase voice input complexity, since the user needs to learn appropriate voice command responses for each turn of the conversation. Traditional help and tutorial systems lack suitable learning support, either providing superficial information or overwhelming the user with too much information all at once (Klein; p. 0002-0003).

	As per claims 4 and 14, Ziraknejad in view of Klein discloses:	The display apparatus and method of claims 1 and 11, transmit the at least one of the information on the surrounding environment of the display apparatus and the information on the user to an external server through the communication interface, and receive the utterance sentence corresponding to the at least one of the information on the surrounding environment of the display apparatus and the information on the user from the external server through the communication interface (Ziraknejad; Col. 12, lines 6-32 - In some implementations, process 900 may include measuring environmental conditions at the time the user enrolls his or her biometric data and storing enrollment environment data 920a and 920b representing the measured environmental conditions on a client device or at a server as (communication with an external apparatus). For example, a user may enroll facial identification data from a client device while at home (e.g., a university may require a student to enroll biometric identification data in association with the student's student ID on the student's smartphone). As described above, the user's client device may measure the environmental conditions (e.g., lighting and background clutter). Enrollment environment data 920a and 920b representing the environmental conditions during the user's enrollment may be stored on the client device or at a server in a biometric identification profile for the user and in association with the applicable biometric enrollment data (e.g., 906a or 906b). The Enrollment environment data 920a and 920b may then be used calibrate an appropriate individual matching threshold value 922a and 922b for each enrollment biometric modality provided by the user. In some implementations, the calibration of an individual matching threshold value 922a and 922b may be optimized over time using historic matching results. In some implementations, if the enrollment environment data 920a and 920b indicates that a particular enrollment biometric may be of particularly poor quality, the client device may request that the user re-enroll).

	As per claims 5 and 15, Ziraknejad in view of Klein discloses:	The display apparatus and method of claims 1 and 11, upon which claims 5 and 15 depend.	 And further, Klein does teach wherein the processor is further configured to execute the at least one instruction to: obtain a preferred application or a preferred content of the user based on a use history of the user stored in the memory as information of the user (Klein; p. 0075-0078 - tracking an identified user’s usage history of suggestions), and generate the utterance sentence to include the preferred application or the preferred content (Klein; p. 0075-0078 – generate suggestions based on user’s usage history).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify to apparatus and method of Ziraknejad to include wherein the processor is further configured to execute the at least one instruction to: obtain a preferred application or a preferred content of the user based on a use history of the user stored in the memory as information of the user, and generate the utterance sentence to include the preferred application or the preferred content, as taught by Klein, in order to provide voice-command suggestions because computing systems that support voice input often contain many different voice commands that a user may need to learn and remember. Multi-turn conversations between a user and a computing system may further increase voice input complexity, since the user needs to learn appropriate voice command responses for each turn of the conversation. Traditional help and tutorial systems lack suitable learning support, either providing superficial information or overwhelming the user with too much information all at once (Klein; p. 0002-0003).

	As per claims 7 and 17, Ziraknejad in view of Klein discloses:
	The display apparatus and method of claims 1 and 11, wherein the processor is further configured to execute the at least one instruction: obtain a plurality of utterance sentences based on the at least one of the information on the surrounding environment of the display apparatus and the information on the user, the utterance sentence displayed on the display being a first utterance sentence among the plurality of utterance sentences and based on user voice corresponding to the utterance sentence displayed on the display being received, control the display to display a second utterance sentence different from the first utterance sentence from among the plurality of utterance sentences (Ziraknejad; Fig. 6; Col. 7, lines 17-40 – the user interface 600 includes a message 604 instructing the user “To enroll your voice identification speak the following digits.” The client device 101 provides a list of digits 606 “1, 2, 3, 4, 5” that the user may utter into a microphone of the client device 101. The digits may represent a user's PIN or may be a randomly generated list of digits. Alternatively or additionally, the client device 101 may provide a phrase for the user to utter into a microphone. The client device 101 may obtain the phrase, for example, by generating the phrase or receiving the phrase from the server (e.g., a phrase such as “purple money cows hungry applesauce jump clouds forever desk hurt happy cowboy”)).

	As per claims 9 and 19, Ziraknejad in view of Klein discloses:
	The display apparatus and method of claims 1 and 11, wherein the processor is further configured to execute the at least one instruction to, based on the user voice input being received through the voice input receiver, provide one or more of a visual feedback and an auditory feedback related to the utterance sentence (Ziraknejad; Fig. 6; Col. 7, lines 17-40 – the user interface 600 includes a message 604 instructing the user “To enroll your voice identification speak the following digits.” The client device 101 provides a list of digits 606 “1, 2, 3, 4, 5” that the user may utter into a microphone of the client device 101. The digits may represent a user's PIN or may be a randomly generated list of digits. Alternatively or additionally, the client device 101 may provide a phrase for the user to utter into a microphone. The client device 101 may obtain the phrase, for example, by generating the phrase or receiving the phrase from the server (e.g., a phrase such as “purple money cows hungry applesauce jump clouds forever desk hurt happy cowboy”)).

Claims 6, 8, 10, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziraknejad in view of Klein and further in view of Hu et al. (US Patent 10896679; hereinafter “Hu”).

As per claims 6 and 16, Ziraknejad in view of Klein discloses:	The display apparatus and method of claims 1 and 11, upon which claims 6 and 16 depend.	Ziraknejad in view of Klein, however, fails to disclose that based on a control instruction for the user voice registration of the user being received, receive information on a search word of which increased number of searches from an external server is equal to or greater than a pre-defined value through the communication interlace, and obtain the utterance sentence to include the search word.	Hu does teach that based on a control instruction for the user voice registration of the user being received, receive information on a search word of which increased number of searches from an external server is equal to or greater than a pre-defined value through the communication interlace, and obtain the utterance sentence to include the search word (Hu; Col. 15, lines 24-50 - In various examples, the feedback data 206a in association with content 202a, and in association with any other data relevant to content 202a (e.g., speech-processing data 140, context data 142, user data 144, device data 146, etc.) may comprise an instance of training data (e.g., labeled training data) that may comprise a portion of batch training data 220. Once the number of instances of training data stored in batch training data 220 exceeds a predefined amount (e.g., a threshold amount), the training data may be used to update parameters of predictor/ranker 134 of content recommender 122).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus and method of Ziraknejad in view of Klein to include that based on a control instruction for the user voice registration of the user being received, receive information on a search word of which increased number of searches from an external server is equal to or greater than a pre-defined value through the communication interlace, and obtain the utterance sentence to include the search word, as taught by Hu, in order to improve human-computer interactions by providing spoken command recommendations tailored to a particular user (Hu; Col. 1, lines 5-21).

	As per claims 8 and 18, Ziraknejad in view of Klein discloses:
	The display apparatus and method of claims 1 and 11, upon which claims 8 and 18 depend.	Ziraknejad in view of Klein, however, fails to disclose wherein the memory is further configured to store an artificial intelligence model, wherein the processor when executing the at least one instruction is further configured to: input the at least one of the information on the surrounding environment of the display apparatus and the information on the user to the artificial intelligence model, and obtain a text output from the artificial intelligence model as the utterance sentence, and wherein the artificial intelligence model is configured to predict a function to be executed by the user based on the at least one of the information on the surrounding environment of the display apparatus and the information on the user and the artificial intelligence model is trained to obtain an instruction for performing the function as the utterance sentence.	Hu does teach wherein the memory is further configured to store an artificial intelligence model (Hu; Col. 6, lines 36-67 and Col. 7, lines 1-8 – machine learning models), wherein the processor when executing the at least one instruction is further configured to: input the at least one of the information on the surrounding environment of the display apparatus and the information on the user to the artificial intelligence model, and obtain a text output from the artificial intelligence model as the utterance sentence (Hu; Col. 6, lines 36-67 and Col. 7, lines 1-8 – Feature vector representations of various input data may be sent to the machine learning model(s) of the content recommender to determine content for output while in an ambient state. The content recommender may send commands effective to cause the speech-processing enabled device to output content determined by the content recommender), and wherein the artificial intelligence model is configured to predict a function to be executed by the user based on the at least one of the information on the surrounding environment of the display apparatus and the information on the user and the artificial intelligence model is trained to obtain an instruction for performing the function as the utterance sentence (Hu; Col. 6, lines 36-67 and Col. 7, lines 1-8).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus and method of Ziraknejad in view of Klein to include wherein the memory is further configured to store an artificial intelligence model, wherein the processor when executing the at least one instruction is further configured to: input the at least one of the information on the surrounding environment of the display apparatus and the information on the user to the artificial intelligence model, and obtain a text output from the artificial intelligence model as the utterance sentence, and wherein the artificial intelligence model is configured to predict a function to be executed by the user based on the at least one of the information on the surrounding environment of the display apparatus and the information on the user and the artificial intelligence model is trained to obtain an instruction for performing the function as the utterance sentence, as taught by Hu, in order to improve human-computer interactions by providing spoken command recommendations tailored to a particular user (Hu; Col. 1, lines 5-21).

As per claims 10 and 20, Ziraknejad in view of Klein discloses:	The display apparatus and method of claims 1 and 11, upon which claims 10 and 20 depend.	Ziraknejad in view of Klein, however, fails to disclose that based the display apparatus being disconnected from a network, obtain an instruction for executing a function provided in the display apparatus as the utterance sentence.	Hu does teach that based the display apparatus being disconnected from a network, obtain an instruction for executing a function provided in the display apparatus as the utterance sentence (Hu; Col. 27, lines 44-61 - The computing device(s) 102 and/or the speech-processing computing device(s) 120 may reside on speech-processing enabled device(s) 110a, 110b in a cloud computing environment, or some combination thereof. For example, the speech-processing enabled device(s) 110a, 110b may include computing equipment, some portion of which is configured with all/some of the components/functionality of speech-processing computing device(s) 120 and another portion of which is configured with all/some of the components/functionality of computing device(s) 102. The speech-processing enabled device(s) 110a, 110b may then perform a variety of functions on its own (such as when remote communications are unavailable)).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the display apparatus and method of Ziraknejad in view of Klein to include that based the display apparatus being disconnected from a network, obtain an instruction for executing a function provided in the display apparatus as the utterance sentence, as taught by Hu, in order to improve human-computer interactions by providing spoken command recommendations tailored to a particular user (Hu; Col. 1, lines 5-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Skobeltsyn (US PG Pub 20210280180) which relates to providing suggestions, via a display modality, for completing a spoken utterance for an automated assistant, in order to reduce a frequency and/or a length of time that the user will participate in a current and/or subsequent dialog session with the automated assistant (Skobeltsyn; Abstract).
Pearce (US PG Pub 20180277121) which provides techniques for passive enrollment of a user in a speaker identification (ID) device (Pearce; Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658